                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES T MCCARTHY,                                   Case No. 16-cv-06820-HSG
                                   8                    Petitioner,                          ORDER DENYING LEAVE TO FILE
                                                                                             MOTION SEEKING DECLARATORY
                                   9             v.                                          JUDGMENT
                                  10     CRAIG KOENIG,                                       Re: Dkt. No. 36
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California state prisoner, filed a pro se petition for writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254, challenging the validity of a judgment obtained against him in state

                                  15   court. The respondent has filed an answer to the amended petition, and this matter is fully briefed.

                                  16   Petitioner now requests leave to file a motion for a declaratory judgment that the prosecution

                                  17   committed misconduct with respect to the November 15, 2012 preliminary hearing. Dkt. No. 36.

                                  18   Petitioner’s request is DENIED for the following reasons.
                                  19           This Court is without authority to entertain a request for declaratory judgment with respect

                                  20   to a state court conviction. A state prisoner may not seek any kind of declaratory judgment or

                                  21   injunctive relief regarding a challenge to his state conviction apart from filing an application for a

                                  22   writ of habeas corpus under 28 U.S.C. § 2254. See Calderon v. Ashmus, 523 U.S. 740, 742–49

                                  23   (1998); see also United States v. Gutierrez, 116 F.3d 412, 415 (9th Cir. 1997). “‘[T]he

                                  24   Declaratory Judgment Act may not be used as a substitute for habeas corpus, coram nobis or other

                                  25   such procedures.’” Gutierrez, 116 F.3d. at 416 (citations omitted) (affirming district court’s denial

                                  26   of motion for declaratory relief because “the Declaratory Judgment Act is not a substitute for a
                                  27

                                  28
                                   1   § 2255 motion to correct a sentence . . .”).1 This order terminates Dkt. No. 36.

                                   2          IT IS SO ORDERED.

                                   3   Dated: 3/6/2020

                                   4                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27    The Court notes that petitioner alleged prosecutorial misconduct in his original petition (Dkt. No.
                                       1), and on December 1, 2017, the Court dismissed this claim as procedurally barred (Dkt. No. 15).
                                  28   The Court may not consider a procedurally barred claim. Coleman v. Thompson, 501 U.S. 722,
                                       729-30, 750 (1991).
                                                                                        2
